ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Marcella, 2013 IL App (2d) 120585




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    WILLIAM B. MARCELLA, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-12-0585


Filed                      September 10, 2013


Held                       The trial court properly granted defendant’s motion to suppress the 300
(Note: This syllabus       pounds of cannabis discovered in his small plane following a flight from
constitutes no part of     Arizona, notwithstanding the information obtained by Homeland Security
the opinion of the court   Customs and Border Protection agents about defendant’s history of
but has been prepared      narcotics activity, the details of his flight, and his alleged consent to a
by the Reporter of         search of his plane, since he was arrested without probable cause shortly
Decisions for the          after landing, his illegal seizure and his subsequent alleged consent were
convenience of the         so inextricably connected that any consent was not purged of the taint of
reader.)
                           the illegal seizure, and that taint was not attenuated by any intervening
                           circumstances.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 09-CF-216; the
Review                     Hon. George J. Bakalis, Judge, presiding.



Judgment                   Affirmed.
Counsel on                Robert B. Berlin, State’s Attorney, of Wheaton (Lisa A. Hoffman,
Appeal                    Assistant State’s Attorney, and Lawrence M. Bauer and Scott Jacobson,
                          both of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for
                          the People.

                          No brief filed for appellee.


Panel                     JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                          Justices McLaren and Spence concurred in the judgment and opinion.




                                            OPINION

¶1          On January 25, 2009, the defendant, William B. Marcella, was charged by felony
        complaint with unlawful cannabis trafficking (720 ILCS 550/5.1(a) (West 2008)). Law
        enforcement officers had discovered over 300 pounds of cannabis in 8 cardboard boxes on
        a small airplane owned and operated by the defendant. On January 22, 2010, the defendant
        filed a motion to suppress the evidence, arguing that the officers had neither reasonable
        suspicion nor probable cause to detain him. The trial court granted the defendant’s motion
        to suppress. The State appeals. We affirm.

¶2                                       I. BACKGROUND
¶3          On January 13, 2011, a hearing was held on the defendant’s motion to suppress. At the
        hearing, the following evidence was presented. Robert Grice testified that he was a line
        service technician at Du Page Airport. On January 24, 2009, between 4:30 and 5 p.m., he was
        in an office with Ryan Gohl and one other person. A plane had just landed. They overheard
        radio communications about clearing the airspace and saw a Blackhawk helicopter coming
        toward the airport from the east. They jumped in a truck and headed toward the helicopter,
        which was in the vicinity of the “E1” hangar. When they reached the hangar, there were 10
        unmarked cars and the helicopter landed hard and fast. Agents jumped out wearing tactical
        jumpsuits. One air agent had his gun drawn and pointed toward two men who had their hands
        up against the overhead door of the hangar. About 10 ground agents also had their guns
        drawn and pointed at the 2 men by the hangar. The overhead door of the hangar was closed.
¶4          Gohl testified that he was a line service technician at Du Page Airport. On January 24,
        2009, he was in an office that had a radio linked to the control tower frequency. The tower
        had shut down the airspace and declared an emergency landing for a small airplane. The
        tower directed the plane to the E1 hangar. He and the others in the office headed to the
        hangar and saw a Blackhawk helicopter land next to it. The landing was very fast and


                                                -2-
     aggressive. About six agents jumped out of the helicopter and rushed the hangar. One agent
     had an assault rifle drawn and was scanning the area. There were two men up against the
     hangar, being frisked. There were 15 to 20 other agents there and 6 to 10 cars. There were
     multiple agents with weapons drawn and pointed at the two men. After the two men were
     frisked, they were handcuffed and brought toward the parked cars. Agents were patrolling
     and going in and out of the hangar through a side door. The plane was already in the hangar
     and the overhead hangar door was closed.
¶5        The defendant testified that he had held a pilot’s license for 40 years. At 9 a.m. on
     January 24, 2009, he left the Marana, Arizona, airport on his way to Du Page Airport. He had
     no passengers. Earlier, at 7:30 a.m., he had applied for a weather briefing, which was a
     weather report sanctioned by the Federal Aviation Administration (FAA). Applying for the
     weather report made the FAA aware of his name, tail number, license number, address, and
     phone number. When he took off, he had his transponder on, which meant that any aircraft
     radars would know his license number and tail number. He initially was flying under “visual
     flight rules” (VFR)–in other words, without a flight plan. About 30 to 40 minutes into the
     flight, he filed a flight plan with the Albuquerque control center. After he landed at Du Page,
     he taxied to hangar E1, which he leased. He was met by Walter Klein, who helped him push
     his plane into the hangar. They exited the hangar and pushed the remote control button to
     close the overhead hangar door.
¶6        While standing in front of the hangar, he saw a Blackhawk helicopter. It came in with a
     hard and fast landing. Four to five agents rushed out of it in “full battle regalia.” One had a
     nightscope and rifle and the others had guns. The agents rushed toward him and Klein. He
     and Klein both put their hands up in the air. They were put up against the hangar door,
     frisked, and cuffed with their hands behind their backs. They were taken to the fence next to
     the hangar while agents walked in and out of the hangar through a side door. The defendant
     was eventually brought into the hangar and told to stand in front of the plane’s right wing.
     His cuffs were removed. There were 6 to 11 agents in the hangar at any given time.
¶7        One of the agents asked him his name. He gave the agent his name. The agent then asked
     for his pilot’s license and medical certificate. When the defendant reached for his wallet, the
     agent grabbed his jacket by the back of the collar and pushed him down. The agent took the
     defendant’s wallet out of the defendant’s pocket and allowed the defendant to take the
     documents out of his wallet. The defendant was handcuffed again. The agent then asked for
     the defendant’s airworthiness certificate and airplane registration. The defendant told the
     agent that the airworthiness certificate was in the back of the airplane, above the hat rack.
     The defendant testified that, at that point, there were already agents in the cockpit rummaging
     around. The agent asked if he could retrieve the airworthiness certificate, but the defendant
     said no. The agent then proceeded to the airplane with other agents and unlocked the cargo
     door with a key, which the defendant had left in the ignition. The agents started removing
     boxes from the plane. The defendant testified that he did not give the officers permission to
     enter the plane. The agent noted that the defendant’s medical certificate did not allow him
     to fly commercial cargo and asked the defendant what was in the boxes. The defendant did
     not answer. The defendant testified that about two hours after the helicopter landed, he saw
     a dog enter the hangar.

                                              -3-
¶8          On cross-examination, the defendant testified that he had loaded the boxes onto his plane
       the night before. He had made stickers that said “Garmin” and put them on the boxes. He had
       been flying out of the Marana airport for about three years. He did not fly directly from
       Marana to Du Page, because there were mountain ranges, military zones, and desolate areas
       he wanted to avoid. The route he flew–east and then north–was the safest route. He followed
       I-10 into New Mexico and I-25 to Albuquerque. A direct flight path from Marana to
       Albuquerque is nothing but wilderness. He did not file a flight plan for about 30 to 40
       minutes after he took off because he needed to reach an elevation of about 12,000 feet, above
       the local mountain ranges, for the radio to work well enough to contact the Albuquerque
       control center at the Tucson airport. Finally, the defendant testified that if he had been trying
       to avoid detection he would not have put the transponder on, asked for a weather briefing,
       or filed a flight plan with Albuquerque control center. The defendant acknowledged that, by
       filing a flight plan after he was in New Mexico, no one would know his point of origination.
¶9          Rachel Huff testified that she was employed by the Department of Homeland Security
       (DHS) Customs and Border Protection and Air Marine Operations Center (AMOC). As of
       the date of her testimony, she had worked there for about three years. Prior to that she was
       an air traffic controller for the United States Navy for five years. Her responsibilities at
       AMOC included detecting, sorting, and tracking aircraft.
¶ 10        On January 24, 2009, at 7:15 a.m. Pacific Standard Time, she detected an aircraft near
       Marana with a “1200” transponder code, which meant that it was flying under VFR. The
       aircraft proceeded east over 100 miles and then the transponder code changed to 1644, which
       meant that the pilot was communicating with air traffic control. She called the Albuquerque
       control center and verified that the tail number was N433S. She went through various
       databases and saw that the aircraft was linked to the defendant and that the defendant had a
       history with narcotics. He had drug-related arrests in 1967 (possession of marijuana), 1975
       (possession of dangerous drugs), and 1984 (distribution of marijuana). Although he had no
       convictions of these offenses, he had a 1985 conviction of income tax evasion. Huff then
       contacted the FAA and asked about recent activity on the aircraft. She verified the weather
       briefing, the tail number, and the pilot’s identity as the defendant. Other database checks
       showed that the defendant once had a passenger by the name of William Schwartz and that
       Schwartz had been convicted of possession of 1,000 kilograms of cocaine.
¶ 11        Huff testified that she relayed her findings to her supervisor, who directed her to call the
       duty officer at Immigration Customs Enforcement (ICE) in Chicago. The duty officer
       contacted Agent Steve Fekete, who then called Huff. Huff told Fekete about what she saw,
       the defendant’s history, and the possibility that Schwartz could be on board. Huff testified
       that, in her experience, an aircraft flies directly from point A to point B. Based on the
       defendant’s flight pattern, air traffic control would not have known his origination point.
¶ 12        On cross-examination, Huff acknowledged that she was not a pilot and not familiar with
       the Marana airport. When she first detected the defendant’s plane, the transponder was on,
       which made the plane visible to radar. She acknowledged that there was no requirement for
       pilots flying under VFR to turn on their transponders. Although she had looked at topography
       maps, she did not recall if she saw the Catalina or Grand Mountains northeast of the Marana
       airport. She acknowledged that there were a lot of mountains in the area and that the area

                                                 -4-
       around I-10 was much flatter and more populated. She did not know how long it would take
       to get over a 10,000-foot mountain range that was less than 20 miles from the airport.
       Nonetheless, she had never seen this type of flight pattern. Huff acknowledged that the
       defendant did not try to use a fictitious tail number or name, did not attempt to turn off his
       transponder, and was flying within a range detectable by radar.
¶ 13       Steve Shockney testified that he had been employed by Homeland Security Customs and
       Border Protection for 12 years. Before that, he had been an Army pilot/warrant officer. On
       January 24, 2009, he was flying from Washington, D.C., following the presidential
       inauguration, to Michigan in a UH-60 Blackhawk helicopter when he received a call from
       his supervisor asking him to divert to Du Page Airport. There were two others in the
       helicopter with him. They arrived at Du Page at 5:15 p.m. After landing, he and another
       agent exited the helicopter and went to hangar E1, which was open. He was in a tan flight
       suit with a shoulder harness for his pistol. The other agent had fatigues, a bulletproof vest,
       and an M-4 rifle. On the way to the hangar, they met up with ICE Agents Fekete and
       Hartnett. They called to the defendant and Klein to come out from the hangar area. The
       defendant and Klein were pushing the airplane into the hangar. Shockney testified that his
       weapon was out of the holster, but he was holding it down at his side. The defendant was
       handcuffed by the ICE agents, until they could figure out if the area was safe. After the safety
       check, the cuffs were removed.
¶ 14       Shockney asked the defendant for his pilot’s license, medical certificate, and
       airworthiness certificate. The defendant produced the first two, but not the third. Shockney
       testified that the defendant gave him permission to enter the plane to retrieve the
       airworthiness certificate and the operator’s manual. Shockney could not reach the
       airworthiness certificate because there were too many boxes in the plane. The defendant, who
       was not handcuffed or held at gunpoint, gave Shockney permission to remove the boxes.
       Shockney removed only enough boxes to reach the airworthiness certificate. The operator’s
       manual was on the dash of the plane. The manual was full of copies of paper that said
       “Garmin.” Shockney testified that the defendant’s license did not permit him to fly
       commercial cargo. Shockney asked the defendant if he was flying for hire or if the boxes
       belonged to him. At that point, the defendant became uncooperative and refused to answer
       any more questions. Shockney waited for a canine unit to arrive.
¶ 15       On cross-examination, Shockney testified that he had been told that the defendant’s plane
       was “suspect for drugs.” He was told the type of plane, the defendant’s name, and the flight
       plan. He did not have communication with any other agents until after he landed. He did not
       have his weapon out when he landed. He did not remove it until he was closer to the hangar
       and he then kept it down at his side. After the defendant was handcuffed, Shockney entered
       the hangar only to do the safety check. The defendant was handcuffed only for a matter of
       minutes. Shockney testified that the defendant was not free to leave during the document
       check or before the canine unit arrived. Other agents witnessed the defendant give Shockney
       permission to enter the plane to retrieve the airworthiness certificate. It took the canine unit
       less than two hours to arrive at the airport.
¶ 16       Ron Hain testified that he was a deputy with the Kane County sheriff’s department. He
       had special training as a canine handler. On January 24, 2009, he worked in a special

                                                 -5-
       operations unit whose primary function was narcotics enforcement. On that date, he and his
       drug-detection dog, Mato, conducted a search on an airplane at Du Page Airport. He had
       been contacted at 4:30 p.m. about a potential drug sniff. At 5:23 p.m. he was told to go to the
       airport. When he arrived at the airport, at 6:05 p.m., he was directed inside the E1 hangar and
       asked to check the exterior of the airplane for a narcotic odor. Mato indicated that there were
       narcotics in some boxes on the floor and at the cargo door. The boxes on the floor were not
       opened.
¶ 17       Fekete testified that he had been employed by the DHS, Investigations, for four years.
       Prior to that, he had been a Village of Roselle police officer for six years. On January 24,
       2009, at 3:30 p.m., Huff called him to advise him of a “suspicious aircraft.” She said that the
       plane had left Marana and that there were several indicators that raised suspicion, including
       the flight pattern and the pilot’s and the plane’s previous involvement with narcotics
       trafficking. According to Fekete, Huff said that the Marana airport was known for drug
       trafficking and that the plane had taken off without a flight plan. Fekete immediately drove
       to Du Page Airport and started calling other agents. He called Agent Hartnett, who started
       a phone tree. Fekete arrived at the airport at 4:35 p.m. At 5:02 p.m., an agent from AMOC
       called and said that the plane had touched down. Airport employees directed Fekete to hangar
       E1. At 5:10 p.m., he saw the defendant pushing his plane into the hangar. At 5:15 p.m., a
       Blackhawk helicopter landed. He, another agent, and two air officers approached the hangar.
       He was armed, but his gun was at his side. It was not pointed at the defendant.
¶ 18       The air officers approached the defendant while Fekete approached Klein. The database
       had indicated that Klein was an associate of the defendant. The air officers handcuffed the
       defendant. There was a minivan with Texas plates parked outside the hangar. All the seats
       were down as if ready to transport something. Klein told Fekete that he was driving it and
       that it was a rental. After the officers determined that the plane, hangar, and van were clear,
       they separated the defendant and Klein. The cuffs were removed from the defendant and
       Klein. Shockney conducted the document check on the defendant. Boxes removed from the
       plane were marked “Garmin.” Based on his experience, Fekete believed that the boxes
       contained drugs. The defendant and Klein never asked to leave. The hangar door was open
       until the defendant asked that it be closed because it was so cold outside. At 5:25 p.m., an
       agent asked the defendant to sign a consent to search the boxes, but the defendant refused.
       The agents called for a canine unit, which arrived at 6:15 p.m. After the drug sniff turned out
       positive, they proceeded to obtain a search warrant. They obtained a search warrant at 2:30
       a.m. the next morning.
¶ 19       On May 3, 2012, the trial court issued a written opinion, granting the defendant’s motion
       to suppress. The trial court found that the case boiled down to whether the agents had a
       reasonable suspicion of criminal activity to justify a Terry stop and, if so, whether the agents
       exceeded the scope of a Terry stop by arresting the defendant. The trial court made the
       following factual findings. Other than flying 100 miles due east at takeoff, the defendant flew
       a direct route to Du Page Airport. The defendant was identifiable and trackable at all times
       by air traffic controllers. The defendant had past drug-related arrests, but none in recent
       years. At some unknown time in the past, Schwartz had been a passenger in the defendant’s
       airplane and had been convicted of cocaine trafficking. The only information Shockney had

                                                 -6-
       at the time the defendant was arrested was that the defendant was suspected of drug activity.
       The trial court found Shockney’s testimony to be “evasive and less than credible” and found
       that the “testimony of the civilian witnesses was the true manner in which this detention
       occurred.” The trial court also found not credible Fekete’s testimony that Huff told him that
       the Marana airport was known for drug trafficking. The trial court noted that Huff never
       indicated that she conveyed such information to Fekete and had testified that she had no
       personal knowledge of the Marana airport.
¶ 20        The trial court determined that the defendant’s actions and his dated criminal history
       presented no more than a hunch that the defendant was engaged in criminal activity. The trial
       court stated that “[t]he police conduct here would subject any person flying a plane who had
       a criminal history at any time in the past to be subject to a Terry type detention.”
       Accordingly, a Terry stop was not justified. The trial court further found that the defendant
       was seized in a manner indicative of arrest. The defendant was surrounded by 8 to 10 armed
       agents with weapons drawn and pointed at the defendant. The defendant did not try to flee
       and made no movements indicating that he was reaching for a weapon. The trial court found
       that safety was not a basis for handcuffing the defendant. The trial court noted that no
       reasonable person would have felt free to leave and that Shockney had testified that the
       defendant was not free to leave. The trial court further found that there was no probable
       cause to believe that the defendant had committed or was about to commit a crime at the time
       of the arrest. Finally, the trial court held that any evidence discovered after the search warrant
       was obtained should also be excluded because the information used to obtain the warrant was
       the result of the illegal detention and arrest of the defendant. Thereafter, the State filed a
       certificate of impairment and a timely notice of appeal.

¶ 21                                        II. ANALYSIS
¶ 22       On appeal, the State argues that the trial court erred in granting the defendant’s motion
       to suppress. The State first contends that the defendant was lawfully detained and arrested.
       Alternatively, the State argues that the agents had a reasonable articulable suspicion to justify
       detaining the defendant and that their investigation over the course of the next hour, while
       waiting for the canine unit, did not exceed the lawful bounds of a Terry stop. Finally, the
       State argues that the defendant voluntarily consented to a search of his airplane to retrieve
       the airworthiness certificate.
¶ 23       At the outset, we note that the defendant did not file an appellee’s brief. Nevertheless,
       we may address the merits of the appeal because the record is simple and the claimed error
       can be easily decided without the aid of an appellee’s brief. See First Capitol Mortgage
       Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).
¶ 24       Review of a ruling on a motion to suppress evidence can present a question of law,
       questions of fact, or both. People v. Lee, 214 Ill. 2d 476, 483 (2005). A reviewing court must
       give great deference to the trial court’s findings of fact and should reverse them only if they
       are against the manifest weight of the evidence. People v. Sorenson, 196 Ill. 2d 425, 431
       (2001). However, a reviewing court will review de novo the ultimate question of whether a
       motion to suppress should be granted. People v. Luedemann, 222 Ill. 2d 530, 542-43 (2006).


                                                  -7-
¶ 25       The fourth amendment to the United States Constitution protects “the ‘right of the people
       to be secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures.’ ” People v. Pitman, 211 Ill. 2d 502, 513 (2004) (quoting U.S. Const., amend. IV).
       “Similarly, article I, section 6, of the Illinois Constitution provides that the ‘people shall have
       the right to be secure in their persons, houses, papers and other possessions against
       unreasonable searches [and] seizures.’ ” Id. (quoting Ill. Const. 1970, art. I, § 6). Our
       supreme court has interpreted the search-and-seizure clause of the Illinois Constitution in a
       manner consistent with the United States Supreme Court’s fourth-amendment jurisprudence.
       Id.
¶ 26       The fourth amendment and the Illinois Constitution prohibit searches and seizures only
       where they are unreasonable. A warrantless arrest requires probable cause. People v. Love,
       199 Ill. 2d 269, 278 (2002). However, under Terry v. Ohio, 392 U.S. 1 (1968), if a police
       officer “has ‘knowledge of sufficient articulable facts at the time of the encounter to create
       a reasonable suspicion that the person in question has committed, or is about to commit, a
       crime’ [citation] the officer may briefly stop and detain the person to make reasonable
       inquiries.” Love, 199 Ill. 2d at 275 (quoting People v. Smithers, 83 Ill. 2d 430, 434 (1980)).
       The Terry analysis asks: (1) whether the officer’s action was justified at its inception; and
       (2) whether the action was reasonably related in scope to the circumstances that justified the
       interference in the first place. People v. Cosby, 231 Ill. 2d 262, 275 (2008).
¶ 27       In the present case, the State does not argue that the defendant was not seized. The State
       argues only that the seizure was reasonable as it was supported by both reasonable suspicion
       and probable cause. The State argues that reasonable suspicion and probable cause were
       established by the defendant’s erratic flight path, the in-air filing of a flight plan thereby
       concealing the defendant’s point of origin, Huff’s alleged statement that the Marana airport
       was known for drug trafficking, Marana’s close proximity to the Mexican border, and the
       defendant’s drug-related criminal history.
¶ 28       Probable cause exists “when the facts known to the officer at the time of the arrest are
       sufficient to lead a reasonably cautious person to believe that the arrestee has committed a
       crime.” People v. Grant, 2013 IL 112734, ¶ 11. The existence of probable cause is governed
       by “commonsense considerations, and the calculation concerns the probability of criminal
       activity, rather than proof beyond a reasonable doubt.” Id. The police must have more than
       a mere suspicion that a crime has been committed, but do not need evidence sufficient to
       convict. People v. Jones, 374 Ill. App. 3d 566, 575 (2007) (citing People v. Lippert, 89 Ill.
       2d 171, 178 (1982)). The existence of probable cause depends on the totality of the
       circumstances at the time of the arrest. People v. Wear, 229 Ill. 2d 545, 564 (2008).
¶ 29       The factors cited by the State do not establish probable cause. Although the defendant
       did not follow a direct flight path and was able to conceal his point of origin by commencing
       his flight under VFR, the defendant did nothing to avoid radar detection. As noted by the trial
       court, the defendant was at all times identifiable and trackable by air traffic controllers. See
       United States v. Broome, No. 1:05-CR-135-WSD, 2006 WL 508054, at *2 (N.D. Ga. Feb.
       28, 2006) (noting that drug smugglers typically misidentify their aircraft while in flight to
       hide their movements, conceal their identity, and avoid detection). Further, the trial court
       found incredible Fekete’s testimony that Huff had stated that the Marana airport was known

                                                  -8-
       for drug trafficking. The trial court is in the best position to evaluate the credibility of the
       witnesses and resolve conflicts in their testimony (People v. Jones, 215 Ill. 2d 261, 268
       (2005)) and we therefore defer to the trial court’s credibility findings. Additionally, the
       agents had no independent basis, such as an informant’s tip or a pattern of drug smuggling
       from Marana to Du Page, to believe that a crime had been committed. We agree with the trial
       court that the defendant’s dated criminal history, flight path, and proximity to the Mexican
       border were not sufficient to establish probable cause. See United States v. Dickerson, 873
       F.2d 1181, 1184 (9th Cir. 1988) (erratic flight pattern and abrupt return to Mexico, although
       indicative of “less than innocent activity,” were insufficient to establish probable cause).
¶ 30       Alternatively, the State argues that the seizure was supported by a reasonable suspicion
       of criminal activity. However, we need not decide whether the seizure was supported by a
       reasonable suspicion because, even if it was, the agents exceeded the scope of a Terry stop.
       Police conduct occurring during an otherwise lawful seizure does not render the seizure
       unlawful unless it either unreasonably prolongs the duration of the detention or
       independently triggers the fourth amendment. People v. Harris, 228 Ill. 2d 222, 237 (2008).
       In the present case, the agents’ conduct independently triggered the fourth amendment as it
       essentially constituted an arrest in the absence of probable cause. In determining whether an
       arrest occurred, the court can consider many factors, including (1) the time, place, length,
       mood, and mode of the interrogation; (2) the number of police officers present; (3) any
       indicia of formal arrest or evidence of restraint; (4) the intention of the officers; (5) the extent
       of the officers’ knowledge; (6) the focus of the officers’ investigation; (7) the subjective
       belief of the detainee concerning his arrest status; (8) any statement or nonverbal conduct by
       the police indicating that the detainee was not free to leave; and (9) whether the detainee was
       told that he was free to leave or that he was under arrest. People v. Reynolds, 257 Ill. App.
       3d 792, 799-800 (1994). Additionally, an arrest occurs when a person’s freedom of
       movement is restrained by a show of authority or by means of physical force. People v.
       Barlow, 273 Ill. App. 3d 943, 949 (1995).
¶ 31       Here, after the defendant had landed and placed his airplane inside the hangar, a military
       helicopter landed nearby and agents exited, one in full tactical gear. Six or more air agents
       and ground agents approached the defendant with guns drawn and pointed at the defendant.
       The defendant was immediately frisked and handcuffed. Use of handcuffs is generally
       indicative of an arrest. People v. Wells, 403 Ill. App. 3d 849, 857 (2010). Accordingly, the
       defendant was restrained by physical force, when handcuffed, and by a show of authority,
       when surrounded by at least six agents with guns pointed at him. No reasonable person in the
       defendant’s situation would have felt free to leave. Further, Shockney testified that the
       defendant was not free to leave during the document check or while they were waiting for
       the canine unit to arrive. Because the defendant was arrested in the absence of probable
       cause, the seizure was unlawful.
¶ 32       The State argues that the agents did not exceed the scope of a Terry stop, because cuffing
       the defendant and having weapons drawn at the outset of the encounter was necessary for
       their safety. The State notes that drug crimes are often associated with guns and violence.
       However, it is well established that, even when an officer has a reasonable suspicion that an
       individual is a drug dealer, a Terry search for weapons is not supported merely by the

                                                   -9-
       officer’s belief that drug dealers carry weapons. People v. Rivera, 272 Ill. App. 3d 502, 509
       (1995). Rather, an officer must be able to point to specific, articulable facts that would
       warrant a reasonably prudent person in the circumstances to believe that his safety, or the
       safety of others, was in danger. People v. Flowers, 179 Ill. 2d 257, 264 (1997); see, e.g.,
       United States v. Gonzalez, No. 5:08CR250, 2008 WL 3980138, at *6 (N.D. Ohio Aug. 21,
       2008) (display of weapons did not exceed scope of Terry stop because person waiting for
       plane had a history of drug trafficking convictions and carrying concealed weapons). In the
       present case, there were no surrounding circumstances giving rise to a justifiable fear for
       personal safety. When the defendant saw the helicopter landing, he did not attempt to flee
       or reach for any weapons. The agents had no knowledge that weapons were present or that
       the defendant had a history of using weapons. As such, the agents were not justified in using
       force to effectuate the defendant’s seizure.
¶ 33       Moreover, the seizure of the defendant was unlawful because the agents’ conduct
       unreasonably prolonged the duration of the detention. The record indicates that Fekete was
       notified at 3:30 p.m. that an aircraft suspected of drug activity was on its way to Du Page
       Airport. Hain testified that he was not notified about the possibility of a drug sniff until 4:30
       p.m. and was not asked to go the airport until 5:23 p.m. Hain therefore did not arrive until
       after 6:05 p.m. Fekete testified that the defendant refused to consent to a search of the boxes
       at 5:25 p.m. and that the canine sniff occurred at 6:15 p.m. Under the circumstances in the
       present case, the canine unit could have been at the airport and available when the
       defendant’s plane landed and taxied to the hangar. Instead, the detention was prolonged an
       additional 30 to 40 minutes to wait for the canine unit to arrive. Accordingly, the agents’
       conduct unreasonably prolonged the duration of the detention. Cf. id. (no unreasonable
       prolonging of detention where canine unit arrived on the scene simultaneously with the other
       officers).
¶ 34       Finally, the State argues that the trial court’s determination that the defendant did not
       consent to Shockney’s request to enter the plane to retrieve the airworthiness certificate was
       against the manifest weight of the evidence. This contention is without merit. First, the trial
       court did not make a factual finding as to whether the defendant did or did not give consent
       for Shockney to enter the aircraft to obtain the airworthiness certificate. The trial court found
       only that any consent given by the defendant to enter the hangar or seize items from the plane
       was the fruit of the illegal arrest and detention. This was not error.
¶ 35       Probable cause and a search warrant are not needed if an individual consents to a search.
       People v. Vasquez, 388 Ill. App. 3d 532, 551 (2009). A consent to search is valid if, based
       on the totality of the circumstances, it is voluntary. Id. However, once an illegal seizure has
       occurred, the fruits of any subsequent search are tainted by the initial illegality. Id.
       Nonetheless, if the State can establish attenuation between the illegal seizure and the
       subsequent consent to search, the consent will be considered purged of the primary taint and,
       therefore, valid. Id. at 552. Factors to consider in determining whether a consent to search
       was tainted by an illegal seizure include (1) the temporal proximity between the seizure and
       the consent; and (2) the presence of intervening circumstances. Id.
¶ 36       In the present case, the defendant was arrested in the absence of probable cause.
       Following a protective sweep for weapons, Shockney proceeded to conduct a document

                                                 -10-
       check of the defendant and his plane. According to Shockney, after he checked the
       defendant’s pilot’s license and medical certificate, the defendant consented to Shockney
       boarding the plane to retrieve the airworthiness certificate. The record indicates that all this
       occurred in relatively quick succession. As such, the illegal seizure and any subsequent
       consent to search the plane were so inextricably connected in temporal proximity that the
       consent was not purged of the taint of the illegal seizure. Furthermore, there were no
       intervening circumstances attenuating the taint of the seizure. Accordingly, the trial court did
       not err in finding that any of the items seized from the plane through the defendant’s alleged
       consent were the fruit of the illegal seizure. Id.

¶ 37                                  III. CONCLUSION
¶ 38       For the foregoing reasons, the judgment of the circuit court of Du Page County is
       affirmed.

¶ 39      Affirmed.




                                                -11-